DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 01/14/2022. Claims 1 have been amended. Claims 1-13 are pending and examined below.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “An ex vivo method for continuously evaluating the mean arterial pressure of a patient, based on values of a parameter Vp continuously calculated by plethysmography, the method comprising attaching a plethysmograph to the patient and:
I. calculating a calibration value Calib from
a. the value of the mean arterial pressure measured at a time t0, and
b. the value Vp0 linked to said parameter, measured in the patient at the time t0, wherein Calib = (value of the mean arterial pressure measured at a time t0/ Vp0 and
II. calculating the estimated value MAPest of the patient's arterial pressure at a time t after t0 by the formula MAPest=Calib×Vpt, wherein Vpt is the value of the parameter measurement obtained at the time t, the value Vpt of the parameter being the dicrotic wave height.” 
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. Additionally, this falls into a mathematical concept grouping of abstract ideas as the claims involve a mathematical relationship between variables and numbers. 
The step of acquiring PPG data insignificant extra-solution activity (mere data gathering).
The step of calculating a calibration value Calib can be performed in the mind or with the help of a pencil and paper by a skilled clinician and can also be considered a mathematical concept abstract idea. 
The step of calculating a MAPest can be performed in the mind or with the help of a pencil and paper by a skilled clinician and can also be considered a mathematical concept abstract idea. 
Additionally the judicial exception is not integrated into a practical application because no particular arrangement is imposing a meaningful limitation on the process. The acquiring of PPG data is insignificant , extra-solution activity that does not qualify as an integration into a practical application.. 
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process. The acquiring of PPG data is insignificant , extra-solution activity that does not qualify as significantly more than the abstract idea itself. Additionally, the use of PPG sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself as evidence by US 6293915 B1, US 20120203077 A1, US 5792052 A
Dependent claims 2-11 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 
Claims 12-13 add sometime more (a treatment protocol) and thus are not rejected under 35 USC 101

Response to Arguments
Applicant’s arguments, filed 01/14/2022, with respect to 35 USC 103 rejection and 35 USC 112(b) rejection have been fully considered and are persuasive.  The 35 USC 103 rejection and 35 USC 112(b) rejection have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792